Allowability Notice
	The communications received 05/13/2022 have been filed and considered by the Examiner. Claims 1-8 and 10-11 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	As the election in the reply filed on 10/05/2021 was made without traverse, claim 9 pertaining to the non-elected invention is hereby cancelled. 

Allowable Subject Matter
Claims 1-8 and 10-11 are allowed.
Claim 9 is cancelled.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 11 now directly tie the control unit to the receiving of time series data including a plurality of measurements pertaining to relative deformation amounts between the pattern of a mold and shot region on the substrate in a situation in which these deformation amounts change a plurality of times during a shape control time region. It would have been unclear to the ordinary artisan why one would conduct a repetition of measurements on relative deformation as opposed or in addition to relative position (in the context of the prior art).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712